DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, U.S. Patent Application No. 2013/0344976, in view of  DiMarco, U.S. Patent Application No. 2006/0178228, and in further view of Ueda et al., U.S. Patent Application No. 2017/0246517.  As to Claims 1, 2, and 5, Stites teaches a golf club comprising a shaft (12), a grip (16), and a head including a main body (body) including a heel, a toe opposite the heel, a striking face, and a rear surface (weight positioning system) opposite the striking face, paragraphs 0006 and 0026.  Stites teaches that the shaft may have a butt end where the grip is attached and a tip end where the head is attached, see Figure 1.  Stites teaches that a weight member (40) may be movably coupled to a rear surface, paragraph 0041.  Stites teaches that the weight member may be fixed at first and second locations along a slot which extends in a heel to toe direction from a low heel position to a high toe position, paragraphs 0037, 0041, 0042, and see Figure 5B, to establish first and second configurations.  As noted in applicant’s specification, a weight member slidable in a slot oriented as disclosed by Stites and in applicant’s Figure 6, provides opportunity to select first and second configurations having differing weight positions in a heel to toe direction while maintaining a substantially neutral swing weight difference and a some shifting of the center of gravity laterally.  Stites teaches that different weight locations determine a club head center of gravity which is a result effective variable because the location of the center of gravity influences shot trajectory, paragraph 0045.  The examiner finds that the lateral difference in weight location between first and second configurations provides a difference in Izz between Izz1 and Izz2 with a minimal difference between SW1 and SW2.  Stites is silent as to numerical value of the difference between Izz1 and Izz2.  DiMarco teaches a golf club head having a body (22) including a movable weight (50), which can be fixed in selected locations between heel-ward and toe-ward positions, altering the center of gravity location, paragraph 0045.  The difference in Izz so provided may be at least 500 g x square centimeters, paragraph 0059.  A second configuration, designated Izz2, may be no more than 1,200 g x square centimeters greater than a first configuration, designated Izz1, paragraph 0059.  It would have been obvious to one of In re Aller,  105 USPQ 233.  Stites, as modified, discloses the claimed invention except for specifying a loft angle greater than or equal to 40 degrees.  Ueda teaches a similar golf club comprising a loft angle of greater than or equal to 40 degrees, see Abstract.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a loft angle of greater than or equal to 40 degrees, as taught by Ueda, to provide Stites, as modified, with a known substitute club head loft angle. As to Claim 3, Stites teaches a track member and the weight member moves along the track member, paragraph 0007.  As to Claim 4, Stites teaches that the track member may extend substantially in a heel-toe direction, see Figure 5B.   As to Claims 6 and 7, Stites teaches weight member mass at least 5 g and not more than 50 g (at least 15 g and no more than 40 g), paragraph 0058.  As to Claim 8, DiMarco teaches that the weight member may have a density greater than that of the main body, paragraph 0043.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a weight of greater density, as taught by DiMarco, to provide Stites, as modified, with significant mass in a relatively small weight to .  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of DiMarco and Ueda, as applied to claim 1 above, and further in view of Bamber, U.S. Patent Application No. 2021/0001191. As to Claim 9, Stites, as modified, is silent as to the weight member comprising first and second materials.  Bamber teaches a similar golf club head comprising a movable weight member on a rear surface of the head, paragraph 0045 and see Figure 3.  Bamber teaches that the weight member may comprise a first material on one side and a second denser material on an opposite side, paragraph 0072.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Stites, as modified, with a weight member formed of first and second materials, as taught by Bamber, to provide Stites, as modified, with a weight having materials on opposite sides of different densities, to yield the predictable result of altering the weight distribution when the weight is rotated.  As to Claim 10, Stites teaches that the weight member may be rotated, paragraph 0043.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites.  As to Claims 11 and 12, Stites, together with the cited case law, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Stites teaches that a hosel axis may be considered to exist in alignment with a hosel and that a weight member may be translatable along a rear surface in a direction substantially perpendicular to the hosel axis, paragraph 0042 and  see drawing below.  As to Claims 13 and 14, Stites is applied as in Claims 3 and 4.  As to Claims 16 and 17, Stites is applied as in Claims 6 and 7.  

    PNG
    media_image1.png
    352
    588
    media_image1.png
    Greyscale

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of Ueda as applied to claim 1 above.  Ueda is applied as in Claim 1, with the same obviousness rationale being found applicable.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites, in view of DiMarco as applied to claims 1 and 8 above.  DiMarco is applied as in Claim 8, with the same obviousness rationale being found applicable.  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites in view of Bamber. As to Claim 19, Bamber is applied as in Claim 9, with the same obviousness rationale being found applicable.  As to Claim 20, Stites is applied as in Claim 10.
Conclusion
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        22 March 2022